Case 6:20-cv-00834-RRS-PJH Document 14 Filed 09/14/20 Page 1 of 15 PageID #: 79




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                            LAFAYETTE DIVISION

 CHANTE JOHNSON                                 CIVIL ACTION NO. 6:20-cv-00834

 VERSUS                                         JUDGE SUMMERHAYS

 CITY OF NEW IBERIA, ET AL.                     MAGISTRATE JUDGE HANNA

                      REPORT AND RECOMMENDATION

       Four defendants – the City of New Iberia, Freddie DeCourt, Todd D’Albor,

 and the New Iberia Police Department – filed a Fed. R. Civ. P. 12(b)(6) motion,

 seeking dismissal of certain claims for failure to state a claim upon which relief may

 be granted. (Rec. Doc. 7). The plaintiff opposed portions of the motion but affirmed

 that other portions are unopposed. The motion was referred to this Court for report

 and recommendation in accordance with the provisions of 28 U.S.C. § 636 and the

 standing orders of this Court. Considering the evidence, the law, and the arguments

 of the parties, and for the reasons fully explained below, it is recommended that the

 motion should be GRANTED IN PART and DENIED IN PART.

                                      Background

       This lawsuit originated in state court and was removed by the same defendants

 who filed the instant motion to dismiss. In her petition, the plaintiff, Chante Johnson,

 alleged that on or about May 21, 2019, she was a guest passenger in a vehicle that

 was pulled over by a New Iberia police officer due to an alleged turn signal violation.
Case 6:20-cv-00834-RRS-PJH Document 14 Filed 09/14/20 Page 2 of 15 PageID #: 80




 Ms. Johnson claims that she was ordered to exit the vehicle and was then searched

 by police officers. She alleged that she was touched inappropriately during the

 search, and she further alleged that other officers at the scene failed to intervene to

 stop the search, failed to honor her request to have a female officer conduct the

 search, and failed to render aid. The plaintiff contends that she sustained physical

 injury and mental trauma due to the allegedly illegal search.

       Ms. Johnson sued the City of New Iberia; New Iberia mayor Freddie DeCourt;

 the New Iberia Police Department; New Iberia police chief Todd D’Albor; several

 unnamed New Iberia police officers; and an unidentified insurance company.1 She

 asserted claims under 42 U.S.C. § 1983 for the alleged violation of her rights

 protected by the First, Fourth, Eighth, and Fourteenth Amendments to the United

 States Constitution. She also asserted a Section 1983 claim for Monell liability

 against the City of New Iberia, a vicarious liability claim, and a claim that the police

 officers who conducted the search were inadequately trained and supervised. The

 plaintiff did not state in her petition whether she was suing Mayor DeCourt or Chief

 D’Albor in their individual capacities, their official capacities, or both. Additionally,

 she asserted state-law claims for negligence, assault, battery, sexual battery,



 1
       No appearances have been made by the police officers or the insurance company.

                                             2
Case 6:20-cv-00834-RRS-PJH Document 14 Filed 09/14/20 Page 3 of 15 PageID #: 81




 unlawful and illegal detention, invasion of privacy, and intentional infliction of

 emotional distress.

                                    Law and Analysis

       The movants seek dismissal of some – but not all – of the plaintiff’s claims.

 They argued that the plaintiff’s claim against the New Iberia Police Department

 should be dismissed because the police department lacks the capacity to be sued;

 that the plaintiff’s First and Eighth Amendment claims should be dismissed because

 the petition lacks sufficient factual support for them; that the plaintiff’s vicarious

 liability claims should be dismissed because no such claim is cognizable under

 Section 1983; and that the plaintiff’s individual-capacity claims against the mayor

 and the police chief should be dismissed because the petition does not allege personal

 involvement by mayor or the chief in the search giving rise to the lawsuit.

 A.    The Standard for Evaluating a Rule 12(b)(6) Motion

       A motion to dismiss under Rule 12(b)(6) of the Federal Rules of Civil

 Procedure is appropriate when a defendant challenges the complaint for failing to

 state a legally cognizable claim.2 When considering such a motion, a district court

 must limit itself to the contents of the pleadings, including any attachments thereto.3


 2
       Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001).
 3
       Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498 (5th Cir. 2000).

                                              3
Case 6:20-cv-00834-RRS-PJH Document 14 Filed 09/14/20 Page 4 of 15 PageID #: 82




 The court must accept all well-pleaded facts as true and view them in the light most

 favorable to the plaintiff.4 Conclusory allegations and unwarranted deductions of

 fact should not be accepted as true,5 and courts “are not bound to accept as true a

 legal conclusion couched as a factual allegation.”6

        To survive a Rule 12(b)(6) motion, a plaintiff must plead “enough facts to

 state a claim to relief that is plausible on its face.”7 The allegations must be sufficient

 to rise above speculation,8 and the complaint must contain more than a statement of

 facts that merely creates a suspicion of a legally cognizable right of action.9 “While

 a complaint. . . does not need detailed factual allegations, a plaintiff’s obligation to

 provide the grounds of his entitlement to relief requires more than labels and

 conclusions, and a formulaic recitation of the elements of a cause of action will not




 4
        In re Katrina Canal Breaches Litigation, 495 F.3d 191, 205 (5th Cir. 2007); Martin K. Eby
 Constr. Co. v. Dallas Area Rapid Transit, 369 F.3d 464, 467 (5th Cir. 2004).
 5
        Taylor v. Books A Million, Inc., 296 F.3d 376, 378 (5th Cir. 2002); Collins v. Morgan
 Stanley, 224 F.3d at 498.
 6
        Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Papasan v. Allain, 478
 U.S. 265, 286 (1986)).
 7
        Bell Atlantic v. Twombly, 550 U.S. at 570.
 8
        Bell Atlantic v. Twombly, 550 U.S. at 555.
 9
         Bell Atlantic v. Twombly, 550 U.S. at 555 (quoting 5 C. Wright & A. Miller, Federal
 Practice and Procedure § 1216, pp. 235-36 (3d ed. 2004)).

                                                4
Case 6:20-cv-00834-RRS-PJH Document 14 Filed 09/14/20 Page 5 of 15 PageID #: 83




 do.”10 If the plaintiff fails to allege facts sufficient to “nudge[ ][his] claims across

 the line from conceivable to plausible, [his] complaint must be dismissed.”11 The

 face of the complaint must contain enough factual matter (taken as true) to raise a

 reasonable hope or expectation that discovery will reveal relevant evidence

 concerning each element of the plaintiff’s claim.12

 B.     Section 1983 Claims

        Section 1983 provides for claims against any person who “under color of any

 statute, ordinance, regulation, custom, or usage, of any State” violates another

 person’s constitutional rights.13 Section 1983 is not a source of substantive rights; it

 merely provides a method for vindicating federal rights conferred elsewhere.14 To

 state a Section 1983 claim, a plaintiff must (1) allege a violation of a right secured

 by the Constitution or laws of the United States and (2) demonstrate that the alleged




 10
       Bell Atlantic v. Twombly, 550 U.S. at 555 (citations, quotation marks, and brackets omitted;
 emphasis added). See also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
 11
        Bell Atlantic v. Twombly, 550 U.S. at 570.
 12
      Lormand v. US Unwired, Inc., 565 F.3d 228, 257 (5th Cir. 2009) (citing Bell Atlantic v.
 Twombly, 550 U.S. at 556). See also In Re Southern Scrap, 541 F.3d 584, 587 (5th Cir. 2008).
 13
        42 U.S.C. § 1983.
 14
         Graham v. Connor, 490 U.S. 386, 393-94 (1989); Baker v. McCollan, 443 U.S. 137, 144,
 n. 3 (1979); Hernandez ex rel. Hernandez v. Texas Dep't of Protective & Regulatory Servs., 380
 F.3d 872, 879 (5th Cir. 2004).

                                                 5
Case 6:20-cv-00834-RRS-PJH Document 14 Filed 09/14/20 Page 6 of 15 PageID #: 84




 deprivation was committed by a person acting under color of state law. 15 A local

 governmental entity can be sued under Section 1983 when it is alleged that the

 municipality implemented or executed a policy or custom that resulted in the

 deprivation of a constitutional right.16 To state a claim for municipal liability under

 Section 1983, a plaintiff must allege an official policy or custom, of which a policy

 maker had actual or constructive knowledge, and a constitutional violation whose

 moving force was that policy or custom.17

 C.     The Claim Against the New Iberia Police Department

        The movants argued that the plaintiff’s claim against the New Iberia Police

 Department should be dismissed because the police department lacks the capacity to

 be sued. The plaintiff filed a separate motion for voluntary dismissal of her claim

 against the police department (Rec. Doc. 11), which was granted (Rec. Doc. 13).

 Accordingly, this issue is moot.




 15
        Whitley v. Hanna, 726 F.3d 631, 638 (5th Cir. 2013); Moore v. Willis Indep. Sch. Dist., 233
 F.3d 871, 874 (5th Cir. 2000).
 16
        Monell v. Department of Social Services of City of New York, 436 U.S. 658, 690 (1978).
 17
        Pineda v. City of Houston, 291 F.3d 325, 328 (5th Cir. 2002); Piotrowski v. City of Houston,
 237 F.3d 567, 578 (5th Cir. 2001).

                                                 6
Case 6:20-cv-00834-RRS-PJH Document 14 Filed 09/14/20 Page 7 of 15 PageID #: 85




 D.    The First Amendment and Eighth Amendment Claims

       The movants argued that the plaintiff’s First and Eighth Amendment claims

 should be dismissed because the petition lacks sufficient factual support for them.

 The First Amendment generally prohibits government officials from subjecting an

 individual to retaliatory actions for engaging in protected speech.18 In her petition,

 the plaintiff did not set forth any facts suggesting that the actions of the police

 officers during the allegedly illegal search impaired her free speech rights. The

 protections of the Eighth Amendment against cruel and unusual punishment by

 governmental actors apply only to convicted prisoners.19 The plaintiff did not allege

 that she had been convicted of a crime when the allegedly illegal search occurred.

 In her briefing, the plaintiff stated that she does not oppose this aspect of the motion

 to dismiss. Accordingly, this Court will recommend that the plaintiff’s Section 1983

 claims for violation of her First and Eighth Amendment rights should be dismissed.

 E.    The Vicarious Liability Claim

       The movants argued that the plaintiff’s claim that the city, the mayor, or the

 chief of police are liable under a theory of respondeat superior should be dismissed

 because those claims are not permitted under Section 1983. Supervisory officers


 18
       Hartman v. Moore, 547 U.S. 250, 256 (2006).
 19
       Morin v. Caire, 77 F.3d 116, 120 (5th Cir. 1996).

                                               7
Case 6:20-cv-00834-RRS-PJH Document 14 Filed 09/14/20 Page 8 of 15 PageID #: 86




 cannot be held liable under Section 1983 for the actions of their subordinates on any

 theory of vicarious liability; instead, only the direct acts or omissions of government

 officials, not the acts of subordinates, will give rise to individual liability under

 Section 1983.20 Similarly, although municipalities are “persons” within the meaning

 of Section 1983 and can be sued directly, they are not liable on a theory of vicarious

 liability or respondeat superior.21 The plaintiff did not oppose this aspect of the

 motion, conceding that Section 1983 does not permit recovery for vicarious liability

 claims against supervisory officers or municipalities. Accordingly, this Court will

 recommend that these claims should be dismissed.

 F.    The Individual-Capacity Claims Against the Mayor and the Police Chief

       The movants argued that any individual-capacity claims asserted against the

 mayor or the police chief should be dismissed because the petition does not allege

 personal involvement by either of them in the search giving rise to the lawsuit. To

 establish an individual-capacity claim under Section 1983, a claimant must show

 that the defendant was either personally involved in a constitutional deprivation or

 that his wrongful actions were causally connected to the alleged constitutional




 20
       Alton v. Texas A & M University, 168 F.3d 196, 200 (5th Cir. 1999).
 21
       Monell v. Department of Social Services of City of New York, 436 U.S. at 690-91.

                                               8
Case 6:20-cv-00834-RRS-PJH Document 14 Filed 09/14/20 Page 9 of 15 PageID #: 87




 deprivation.22 As noted above, supervisory officers cannot be held liable under

 Section 1983 for the actions of their subordinates on any theory of vicarious liability;

 instead, only the direct acts or omissions of government officials, not the acts of

 subordinates, will give rise to individual liability under Section 1983.                But a

 supervisory official such as Mayor DeCourt or Chief D’Albor may be liable under

 Section 1983 if he or she implemented a policy so deficient that the policy itself acts

 as a deprivation of constitutional rights.23

        The plaintiff’s petition does not allege that Chief D’Albor or Mayor DeCourt

 was present when she was searched or that either of them was involved in any way

 in the events that underlie her petition. A supervisor’s personal involvement usually

 includes giving a command, signal, or some other form of direction to a subordinate

 officer.”24 The petition contains no allegation that the chief or the mayor gave

 direction of any kind to the officers who allegedly searched the plaintiff. Therefore,

 the plaintiff has not stated a plausible individual liability claim against the mayor or

 the chief based on their involvement in the search.


 22
        Jones v. Lowndes County, Miss., 678 F.3d 344, 349 (5th Cir. 2012); Douthit v. Jones, 641
 F.2d 345, 346 (5th Cir. 1981).
 23
        Alton v. Texas A & M, 168 F.3d at 200; Cronn v. Buffington, 150 F.3d 538, 544 (5th Cir.
 1998); Thompkins v. Belt, 828 F.2d 298, 304 (5th Cir. 1987).
 24
        Turner v. Lieutenant Driver, 848 F.3d 678, 696 (5th Cir. 2017).

                                                9
Case 6:20-cv-00834-RRS-PJH Document 14 Filed 09/14/20 Page 10 of 15 PageID #: 88




        Similarly, the plaintiff did not clearly allege in her petition that either Chief

 D’Albor or Mayor DeCourt created, implemented, or enforced policies that caused

 the incident in which she was allegedly injured. In her opposition memorandum,

 however, the plaintiff argued that Paragraph 13 of her petition was intended to assert

 individual-capacity claims against the mayor and police chief based on their having

 implemented unconstitutional policies that resulted in her injuries. Paragraph 13 is

 vague, contains nothing more than conclusory allegations, and lacks any factual

 underpinnings.      Therefore, the petition lacks factual allegations against Chief

 D’Albor or Mayor DeCourt supporting the conclusion that either of them

 implemented an unconstitutional policy.

        While the petition does not allege facts clearly setting forth Chief D’Albor’s

 and Mayor DeCourt’s role in the alleged events or in the confection or

 implementation of any relevant policies, this Court interprets the plaintiff’s

 opposition brief as including a request to amend the complaint to better articulate

 individual-capacity claims.

        A Rule 12(b)(6) motion to dismiss is viewed with disfavor and rarely

 granted.25 Under Fed. R. Civ. P. 15, a court should freely give leave to amend a


 25
        IberiaBank Corp. v. Illinois Union Ins. Co., 953 F.3d 339, 345 (5th Cir. 2020); Turner v.
 Pleasant, 663 F.3d 770, 775 (5th Cir. 2011).

                                               10
Case 6:20-cv-00834-RRS-PJH Document 14 Filed 09/14/20 Page 11 of 15 PageID #: 89




 complaint when justice so requires. Therefore, a court should generally should give

 the plaintiff at least one chance to amend.26 Indeed, “district courts often afford

 plaintiffs at least one opportunity to cure pleading deficiencies before dismissing a

 case, unless it is clear that the defects are incurable or the plaintiffs advise the court

 that they are unwilling or unable to amend in a manner which will avoid dismissal.”27

 The decision to allow amendment of a party's pleadings is within the sound

 discretion of the district court.28

          This Court finds that it would be inequitable to dismiss the plaintiff’s

 individual-capacity claims without allowing her an opportunity to remedy the

 sparseness of the factual allegations set forth in her petition. Therefore, this Court

 will recommend that the plaintiff should be permitted to file an amended complaint

 for the purpose of clarifying the individual-capacity claims asserted against Chief

 D’Albor and Mayor DeCourt, identifying the policies confected, implemented, or

 enforced by the chief or the mayor that led to the plaintiff's alleged injury, and



 26
        See Hernandez v. Ikon Office Solutions, Inc., 306 Fed. App’x 180, 182 (5th Cir. 2009). See
 also Jackson v. Procunier, 789 F.2d 307, 310 (5th Cir. 1986) (noting that “[a] complaint sought to
 be dismissed under Rule 12(b)(6) may generally be amended to cure its deficiencies.”).
 27
          Great Plains Trust Co. v. Morgan Stanley Dean Witter & Co., 313 F.3d 305, 329 (5th Cir.
 2002).
 28
       Norman v. Apache Corp., 19 F.3d 1017, 1021 (5th Cir. 1994); Avatar Exploration, Inc. v.
 Chevron, U.S.A., Inc., 933 F.2d 314, 320 (5th Cir. 1991).

                                                11
Case 6:20-cv-00834-RRS-PJH Document 14 Filed 09/14/20 Page 12 of 15 PageID #: 90




 alleging a plausible factual basis for those claims. This Court will also recommend

 that the defendants be afforded an opportunity to file another Rule 12(b)(6) motion

 to dismiss if necessary or appropriate after review of the amended complaint.

 G.     The Official-Capacity Claims Against Chief D’Albor and Mayor
        DeCourt

        It is unclear from the plaintiff’s petition whether she is asserting official-

 capacity claims against Chief D’Albor and Mayor DeCourt under Section 1983 as

 well as a Section 1983 claim against the City of New Iberia. “A judgment in a §

 1983 lawsuit against an official in his official capacity imposes liability against the

 entity he represents.”29 Therefore, it is “well settled that a suit against a municipal

 official in his or her official capacity is simply another way of alleging municipal

 liability.”30 When, as in this case, the government entity itself is a defendant in the

 litigation, claims against specific individuals in their official capacities are

 redundant, and for that reason, courts in this circuit have found that it is appropriate

 to dismiss them.31


 29
         Deshotels v. Village of Pine Prairie, No. 11-CV-2052, 2012 WL 1712358, at *4 (W.D. La.
 Apr. 13, 2012), report and recommendation adopted, 2012 WL 1712549 (W.D. La. May 15, 2012).
 See, also, Woodard v. Andrus, 419 F.3d 348, 352 (5th Cir. 2005).
 30
         Howell v. Town of Ball, No. 12-951, 2012 WL 3962387, at *4 (W.D. La. Sept. 4, 2012),
 aff’d 827 F.3d 515 (5th Cir. 2016).
 31
       See, e.g., Castro Romero v. Becken, 256 F.3d 349, 355 (5th Cir. 2001); Flores v. Cameron
 County, Tex., 92 F.3d 258, 261(5th Cir. 1996).

                                              12
Case 6:20-cv-00834-RRS-PJH Document 14 Filed 09/14/20 Page 13 of 15 PageID #: 91




       In keeping with this principle, this Court finds that the plaintiff’s claims

 against Chief D’Albor and Mayor DeCourt in their official capacities are redundant

 of the claim asserted against the City of New Iberia, and the plaintiff does not oppose

 the motion in this regard. Therefore, this Court will recommend that the official-

 capacity claims against Chief D’Albor and Mayor DeCourt should be dismissed.

                                      Conclusion

       For the foregoing reasons,

       IT IS RECOMMENDED that the motion to dismiss (Rec. Doc. 7), which was

 filed by defendants the City of New Iberia, Freddie DeCourt, Todd D’Albor, and the

 New Iberia Police Department, should be GRANTED IN PART and DENIED IN

 PART. More particularly, it is recommended:

       (a) that the motion should be denied as moot with regard to the plaintiff’s

 claim against the New Iberia Police Department because that claim was already

 dismissed;

       (b) that the motion should be granted with regard to the plaintiff’s Section

 1983 claims for violation of her First Amendment and Eighth Amendment rights and

 those claims should be dismissed with prejudice;




                                           13
Case 6:20-cv-00834-RRS-PJH Document 14 Filed 09/14/20 Page 14 of 15 PageID #: 92




       (c) that the motion should be granted with regard to the plaintiff’s Section

 1983 claims for vicarious liability and those claims should be dismissed with

 prejudice;

       (d) that the motion should be granted with regard to the official-capacity

 claims against Chief D’Albor and Mayor DeCourt and that those claims should be

 dismissed with prejudice because they are redundant of the plaintiff’s claims against

 the City of New Iberia;

       (e)    that the motion should be denied with regard to the individual-capacity

 claims asserted against Chief D’Albor and Mayor DeCourt;

       (f) that the plaintiff should be granted leave of court to file an amended

 complaint with regard to any individual-capacity claims against Mayor DeCourt and

 Chief D’Albor that she might have; and

       (g) that the defendants should be allowed to reurge their motion to dismiss

 after review of the amended complaint, if necessary and appropriate.

       Under the provisions of 28 U.S.C. § 636(b)(1)(C) and Fed. R. Civ. P. 72(b),

 parties aggrieved by this recommendation have fourteen days from service of this

 report and recommendation to file specific, written objections with the Clerk of

 Court. A party may respond to another party’s objections within fourteen days after



                                          14
Case 6:20-cv-00834-RRS-PJH Document 14 Filed 09/14/20 Page 15 of 15 PageID #: 93




 being served with of a copy of any objections or responses to the district judge at the

 time of filing.

        Failure to file written objections to the proposed factual findings and/or the

 proposed legal conclusions reflected in the report and recommendation within

 fourteen days following the date of its service, or within the time frame authorized

 by Fed. R. Civ. P. 6(b), shall bar an aggrieved party from attacking either the factual

 findings or the legal conclusions accepted by the district court, except upon grounds

 of plain error.32

        Signed at Lafayette, Louisiana on September 14, 2020.



                                     ____________________________________
                                     PATRICK J. HANNA
                                     UNITED STATES MAGISTRATE JUDGE




 32
         See Douglass v. United Services Automobile Association, 79 F.3d 1415 (5th Cir. 1996) (en
 banc), superseded by statute on other grounds, 28 U.S.C. § 636(b)(1).

                                               15
